DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred from Examiner S. Pohnert to Examiner D. Johannsen.  The application remains assigned to Art Unit 1634.
This application is the national stage of PCT/US18/34666, filed May 25, 2018, which claims priority to US provisional application 62/510,926, filed May 25, 2017.  As at least some elements of the claims under consideration (e.g., genotyping HLA-A*11 as recited in claim 1) do not find basis in the provisional application, the effective filing date of the claimed invention for purposes of comparing it the prior art is May 25, 2018.  The International Search Report and Written Opinion issued in the PCT application have been received and reviewed.
Election/Restrictions
Applicant's election with traverse of Group I, and of the species of the combination of haplotypes listed in claim 1, in the reply filed on June 17, 2022 is acknowledged.  The traversal is on the ground(s) that the claims encompass methods “for differentiating a subject having Type 1 diabetes from a subject having latent autoimmune diabetes (LADA) based on the haplotypes detected” in a sample from the subject, and that the examiner “appears to reading out an essential feature” of the claims, as (the previously cited prior art) Baschal et al “do not mention LADA”.  Applicant also urges that given amendments to claims 6-7 those claims should be examined with the Group I claims.  With regard to the species election, applicant further argues that election of a single haplotype will “render the invention inoperable”, as the combination of claim 1 is required by the invention.
Applicant’s arguments have been thoroughly considered and are persuasive in part.  First, the examiner agrees that claims 6-7 as amended are properly grouped with the Group I claims; further, claim 3, which depends from claim 2, should also be considered part of Group I. Thus, the claims of Invention I (which will be examined herein) are claims 1-4 and 6-7.  Furthermore, given the dependence of claim 8 from claim 5, those claims are rejoined and now constitute Group/Invention III; thus, there are no longer any claims pending corresponding either to original Group II or original Group IV.  Regarding Invention I as compared to Invention III, these Inventions differ in that they involve different types of subjects, as well as different requirements regarding haplotypes that must be detected.  Specifically, Invention I embraces genotyping any “haplotypes selected from” those listed in claim 1, which method steps are performed with regard to a subject “having diabetic symptoms”, while Invention III requires performing detection with respect to all 5 haplotypes listed in claim 5 on a sample from a subject “suspected of having LADA” to achieve a LADA diagnosis.  These two Inventions do share a technical feature in that at least two of the same group of markers must be detected as an element of Invention I (such that the markers of Invention I are a subcombination of the combination of Invention III).  However, the prior art (as applied below) clearly does disclose this shared feature of Inventions I and III, such that it is not a special technical feature under PCT Rule 13.2.  Further, it is noted that none of the materials of the kit of Invention V are required to be employed in the methods of either Invention I or Invention III (and additionally, as was indicated in the Restriction/Election mailed December 17, 2021, probe arrays meeting the requirements of claim 9 were disclosed in the prior art).   
The requirement is still deemed proper and is therefore made FINAL.
Claims 5 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 17, 2022.
Drawings
The drawings are objected to because Figure 3 contains embedded hyperlinks and/or other form of browser-executable code.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim interpretation
Regarding claim 6, it is noted that the language “one or more autoimmune disease biomarkers, wherein said autoimmune biomarker is one or more autoantibody selected from....” is interpreted as encompassing any one or more of the recited biomarkers, which biomarkers are “one or more” antibodies selected from those referenced in the claim.  While literal basis for “said autoimmune biomarker” is lacking, the claim is not indefinite, as there is only one reasonable interpretation of the claim language.  
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 and 6-7 are indefinite because it is unclear from the language of claim 1 what markers must be detected to meet the requirements of the claims.  First, the preamble of the claim recites a method “for detecting a HLA-B and HLA-A biomarkers...”, which is confusing; the reference to “a” suggests a single marker, while the plural “markers” suggests a requirement for multiple markers.  Subsequently, the claim recites “genotyping said sample for MHC HLA haplotypes selected from HLA-DQB1*0302, HLA-DQB1*0201, HLA-DRB1*1501, HLA-B*3906 and HLA-A*11”, suggesting a requirement for multiple markers (given the recitation “genotyping...for....haplotypes”), but which multiple markers could potentially be any two or more of the recited group.  However, the claim next states “wherein said genotyping reveals the presence of T1D biomarkers HLA-B*3906 and HLA-A*11; absence of said HLA-B*3906 and HLA-A*11 being indicative of an increased risk of LADA over T1D”.  While this language cannot reasonably interpreted as requiring that the presence of HLA-B*3906 and HLA-A*11 be detected (given the recitation regarding what is indicated by “absence” of these markers) – the language “said genotyping reveals the presence” is interpreted as meaning that the referenced genotyping is capable of detecting whether the two recited markers are present – it is not clear whether this entire “wherein” clause is conditional and limiting of the claim only with regard to embodiments involving genotyping of HLA-B*3906 and HLA-A*11, or whether this language in fact imparts a requirement to practice genotyping with regard to both of these specific two biomarkers (i.e., that these two markers must be among the two selected from the previously recited group of five biomarkers).  As there are multiple reasonable interpretations of the present claim language involving different boundaries, further clarification is required.  With regard to dependent claims 2-3, it is noted that while these claims are clearly limited to a subject who “lacks HLA-B*3906 and HLA-A*11 biomarkers”, these claims are included in the rejection because there are also unclear with regard to what actions must actually be performed to meet the requirements of claim 1, from which they depend.
Claim 3 is indefinite because it is unclear how and whether the claim is further limiting of claim 2, from which it depends.  First, the claim refers to monitoring “a subject identified as being at increased risk of LADA identified by the method of claim 2”; this wording is confusing, as the term “identify” (or alternative forms such as identifying, identified, etc.) are not previously employed in the claims, and it is particularly unclear whether this language actually requires a subject as recited in claim 2, which subject has received treatment (given that claim 3 only refers to a subject “identified by the method of claim 2”).  Second, the claim initially refers in a) to “obtaining blood samples”, but subsequently only requires “detecting in said sample”.....; there is insufficient antecedent basis for a single sample, and it is not clear from this claim language whether the claim requires multiple samples or only one.  Third, the claim refers to “treating patients having detectable LADA and/or diabetes markers”, which is confusing in that: a) the language appears to require treating multiple “patients” (a new claim term), while the claim previously referred to a single “subject”; b) claim 2 appears to require a subject having LADA, while the language of claim 3 referring to “patients having detectable LADA” suggests that not all subject(s)/patient(s) actually have LADA; and c) the claim previously refers to both “autoimmune disease and/or diabetes biomarkers”, while the “treating” of the claim only specifies “diabetes biomarkers” (raising a clarity issue with regard to whether this is or is not a reference to both autoimmune disease and diabetes markers).  Clarification is therefore required with regard to several limitations in claim 3.
	Claim 7 is indefinite over the recitation of the limitations  “said levels of one or more of....” and “said patient”.  As claim 1 (from which claim 7 depends) does not refer to a level or levels, or to a patient, antecedent basis is lacking for these recitations in claim 7.  (With further regard to the terms “patient” and “subject”, it is also noted that “subject” is a broader term than “patient”, such that the claims cannot simply be interpreted as referring to the same individual despite the differences in terminology).
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above in the related rejection under 35 USC 112(b), the wording of claim 3 does not clearly appear to require a subject of the type of claim 2, which subject has received “treatment with an agent which modulates LADA symptoms”.  The wording of claim 3 only appears to reference a subject “identified” by prior steps, but this terminology is not employed in claims 1-2, and does not appear to necessarily encompass the “treatment” of claim 2, which is required for claim 3 to properly depend from both claims 1-2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noble et al-1 (Diabetes 59:2972 [2010]; cited herein) as evidenced by Noble et al-2 (Curr Diab Rep 11;533 [2011]; cited herein).  
Initially, it is noted that Noble et al-2 teach that there are known variations in the literature in HLA notation/nomenclature (page 534, right column-page 536, left column), and further that two alleles known to have associations with type 1 diabetes (T1D) susceptibility are HLA-B*39:06 and HLA-A*11:01 (page 538, right column).  Noble et al-1 employ the alternative nomenclature HLA-B*3906 to refer to HLA-B*39:06, and HLA-A*1101 to refer to HLA-A*11:01.  Thus, as evidenced by the teachings of Noble et al-2, the requirement of the instant claims for a haplotype embraced by the term “HLA-A*11” is met by Noble et al-1’s teaching of HLA-A*1101 (as this is in fact an HLA-A*11 allele).
Instant claim 1 (from which claims 6-7 depend) is drawn to a method “for detecting a HLA-B and HLA-A biomarkers associated with altered risk of Type 1 Diabetes (T1D) over Latent autoimmune diabetes (LADA), comprising;
a) providing a biological sample comprising nucleic acids obtained from a subject
having diabetic symptoms,

b) genotyping said sample for MHC HLA haplotypes selected from HLA-
DQB1*0302, HLA-DQB1*0201, HLA-DRB1*1501, HLA-B*3906 and HLA-A*11 wherein
said genotyping reveals the presence of TID biomarkers HLA-B*3906 and HLA-
A*11; absence of said HLA-B*3906 and HLA-A*11 being indicative of an increased risk of LADA over TID”.

As noted above, while the claim recites 5 haplotypes, the claim requires genotyping said sample for “haplotypes selected from” this group (such that the claim only requires any two or more of the recited group).  Furthermore, the claim does not clearly require directed either the presence or absence of the two particular markers HLA-B*3906 or HLA-A*11, and has thus been interpreted as requiring a method at least capable of detecting the presence of HLA-B*3906 and HLA-A*11.  Regarding T1D as compared to LADA, the preamble of the claim states “detecting....biomarkers associated with” altered risk for T1D as compared to LADA; this claim limitation is met so long as at least two of the specific markers recited in the claim are detected/genotyped (as any such associations are inherent to the markers).  Further, the claim only sets forth a specific requirement for an association of one combination of markers, stating “absence of said HLA-B*3906 and HLA-A*11 being indicative of an increased risk of LADA over T1D”.  The claims are non-limiting with regard to what may be indicated with respect to T1D and/or LADA by detection of any other genotype combinations. 
Noble et al-1 disclose performing “complete eight locus HLA genotyping” on both newly collected and previously collected samples from T1D affected families; such genotyping encompasses the use of samples from both healthy subjects and subjects having diabetic symptoms (see entire reference, particularly the Research Design and Methods at page 2973).  Among the haplotypes taught by Noble et al-1 as exhibiting significant associations with T1D are HLA-B*3906 and HLA-A*1101 (see in particular the Abstract, page 2975, right column, and Tables 2 and 5, noting that HLA-B*3906 is taught as being one of the two most significantly predisposing alleles, while HLA-A*1101 is taught as being a protective allele).  As Noble et al-1 teach both the providing of samples embraced by a) of claim 1 and the genotyping of those samples with regarding to at least two haplotypes of the group of b) of the claim (and particularly of the two “T1D biomarkers” of the group HLA-B*3906 and HLA-A*1101), Noble et al-1 teach all of the required limitations of independent claim 1.   Regarding dependent claim 4, it is reiterated that Noble et al-1 teach performing their methods with regard to samples from T1D families (inclusive of those with or without known disease or active symptoms, etc.); claim 4 is therefore also anticipated.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al-1 (Diabetes 59:2972 [2010]; cited herein) in view of Culina et al (European Journal of Endocrinology 168:R19-R31 [2013]; cited herein), as evidenced by Noble et al-2 (Curr Diab Rep 11;533 [2011]; cited herein).  
Initially, it is again noted that Noble et al-2 teach that there are known variations in the literature in HLA notation/nomenclature (page 534, right column-page 536, left column), and further that two alleles known to have associations with type 1 diabetes (T1D) susceptibility are HLA-B*39:06 and HLA-A*11:01 (page 538, right column).  Noble et al-1 employ the alternative nomenclature HLA-B*3906 to refer to HLA-B*39:06, and HLA-A*1101 to refer to HLA-A*11:01.  Thus, as evidenced by the teachings of Noble et al-2, the requirement of the instant claims for a haplotype embraced by the term “HLA-A*11” is met by Noble et al-1’s teaching of HLA-A*1101 (as this is in fact an HLA-A*11 allele).
Instant claim 1 is drawn to a method “for detecting a HLA-B and HLA-A biomarkers associated with altered risk of Type 1 Diabetes (T1D) over Latent autoimmune diabetes (LADA), comprising;
a) providing a biological sample comprising nucleic acids obtained from a subject
having diabetic symptoms,

b) genotyping said sample for MHC HLA haplotypes selected from HLA-
DQB1*0302, HLA-DQB1*0201, HLA-DRB1*1501, HLA-B*3906 and HLA-A*11 wherein
said genotyping reveals the presence of TID biomarkers HLA-B*3906 and HLA-
A*11; absence of said HLA-B*3906 and HLA-A*11 being indicative of an increased risk of LADA over TID”.

As noted above, while the claim recites 5 haplotypes, the claim requires genotyping said sample for “haplotypes selected from” this group (such that the claim only requires any two or more of the recited group).  Furthermore, the claim does not clearly require directed either the presence or absence of the two particular markers HLA-B*3906 or HLA-A*11, and has thus been interpreted as requiring a method at least capable of detecting the presence of HLA-B*3906 and HLA-A*11.  Regarding T1D as compared to LADA, the preamble of the claim states “detecting....biomarkers associated with” altered risk for T1D as compared to LADA; this claim limitation is met so long as at least two of the specific markers recited in the claim are detected/genotyped (as any such associations are inherent to the markers).  Further, the claim only sets forth a specific requirement for an association of one combination of markers, stating “absence of said HLA-B*3906 and HLA-A*11 being indicative of an increased risk of LADA over T1D”.  The claims are non-limiting with regard to what may be indicated with respect to T1D and/or LADA by detection of any other genotype combinations. 
Noble et al-1 disclose performing “complete eight locus HLA genotyping” on both newly collected and previously collected samples from T1D affected families; such genotyping encompasses the use of samples from both healthy subjects and subjects having diabetic symptoms (see entire reference, particularly the Research Design and Methods at page 2973).  Among the haplotypes taught by Noble et al-1 as exhibiting significant associations with T1D are HLA-B*3906 and HLA-A*1101 (see in particular the Abstract, page 2975, right column, and Tables 2 and 5, noting that HLA-B*3906 is taught as being one of the two most significantly predisposing alleles, while HLA-A*1101 is taught as being a protective allele).  As Noble et al-1 teach both the providing of samples embraced by a) of claim 1 and the genotyping of those samples with regarding to at least two haplotypes of the group of b) of the claim (and particularly of the two “T1D biomarkers” of the group HLA-B*3906 and HLA-A*1101), Noble et al-1 anticipate claim 1.  
Dependent claim 6 requires “further comprising detecting in said sample” one or more additional autoimmune disease markers selected from those recited in the claim.  Dependent claim 7, while unclear, appears to require detecting levels of one or more of insulin, glucagon, and blood sugar.
Culina et al teach that T1D is an autoimmune disease in which insulin producing beta-cells are destroyed (see entire reference).  Culina et al teach that insulin “is the central actor” in the disease T1D (page R19, left column), and that key antigens of beta-cell autoimmunity include glutamic acid decarboxylase, IA-2, and ZnT8  (page R20, right column, second full paragraph), as well as insulin itself ((page R22, right column) (thus, Culina et al teach biomarkers meeting the requirements of claim 6).   It is noted that Culina et al also teach the genetic predisposition, including susceptible HLA alleles, play a role in T1D (see, e.g., Figure 2).  
In view of the teachings of Culina et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Noble et al-1 so as to have included steps of testing Noble et al’s samples with respect to levels of insulin (as in claim 7) and for the presence of autoantibodies (as in claim 6).  An ordinary artisan would have been motivated to have made such a modification simply for the benefit of more completely characterizing the samples (and thus the subjects) with respect to other well-known biomarkers of the same disease being studied by Noble et al-1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
Initially, it is noted that while claim 3 recites dependence on claim 2 (which is not rejected herein), claim 3 is not a proper dependent claim, as discussed above.  The claim is included in this rejection because the “treating” of the claim is not a required element.
Independent claim 1 is drawn to a method of “detecting a HLA-B and HLA-A biomarkers associated with altered risk” of T1D over LADA, and concludes with the statement “absence of said HLA-B*3906 and HLA-A*11 being indicative of an increased risk of LADA over TID”; the claim thus recites both naturally occurring correlations (between genetic alleles and disease risk) – a type of natural phenomenon - and abstract ideas (the forming of conclusions regarding what is indicated by the outcome of genotyping, which is a mental activity that may be performed entirely in the human mind).  This judicial exceptions (JEs) are not integrated into a practical application because the recited data gathering steps required to use the JEs (of providing a sample and genotyping the sample) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the broadly recited activities of providing a sample and genotyping the sample (particularly with regard to well-known alleles) was well-understood, routine, and conventional as of the effective filing date of the invention (as is evidenced by, e.g., the teachings of Noble et al-1 discussed above).  With regard to dependent claim 3, this claim recites further data gathering, and while the claim reference ‘treating patients” of a specific type, the claim does not appear to require such patients.  Thus, the same analysis that applies to claim 1 at present applies to claim 3 as well.  Regarding claim 4, this claim is simply further limiting of a source of data gathered; nothing amounting to a practical application or to something “significantly more” than a JE is added.  Claims 6-7 recite further steps of routine data gathering applied to a patient population in which the measuring of insulin and various autoimmune biomarkers was well-known); furthermore, no practical application is added by the required detecting/measuring of claims 6-7 (see also Culina et al, cited above, regarding the known associations of insulin and various autoantibodies of claim 6 with T1D).  Accordingly, none of claims 1, 3-4, and 6-7 is directed to patent eligible subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634